UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51883 MagneGas Corporation (Exact name of registrant as specified in its charter) Delaware 26-0250418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 Rainville Rd Tarpon Springs, Florida (Address of principal executive offices) (Zip Code) (727) 934-3448 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of November 5, 2012, therewere 20,041,616 shares of common stock, $0.001 par value issued and outstanding. MAGNEGAS CORPORATION TABLE OF CONTENTS FORM 10-Q REPORT SEPTEMBER 30, 2012 Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1-18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 24 Item 4. Controls and Procedures. 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 25 Item 1A. Risk Factors. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Defaults Upon Senior Securities. 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information. 25 Item 6. Exhibits. 25 SIGNATURES 26 PART I - FINANCIAL INFORMATION Item 1. Financial Statements MagneGas Corporation As of September 30, 2012 (unaudited) and December 31, 2011 (audited) And for the Three and Nine Months Ended September 30, 2012 (unaudited) and 2011 (unaudited) Page Number Balance Sheets as of September 30, 2012 (unaudited) and December 31, 2011 (audited) 2 Statements of Operations for the three and nine months ended September 30, 2012 and 2011 (unaudited) 3 Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 (unaudited) 5 Notes to Unaudited Financial Statements 5 - 18 1 MagneGas Corporation Balance Sheets (Unaudited) September 30, December 31, (Unaudited) (Audited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $25,000 and $0, respectively Inventory, at cost Prepaid and other current assets - Total Current Assets Property and equipment, net of accumulated depreciation of $286,267 and $44,538, respectively Deferred tax asset Intangible assets, net of accumulated amortization of $187,861 and $151,511, respectively Investment in joint ventures Security deposits - Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued expenses Deferred revenue and customer deposits Due to stockholder - Due to related parties - Total Current Liabilities Total Liabilities Stockholders' Equity Preferred stock: $0.001 par;10,000,000 authorized; 1,000,000 issued and outstanding 2 Common stock: $0.001 par;900,000,000 authorized; 20,042,616 and 15,438,929 issued and outstanding, respectively Additional paid-in capital Issued and unearned stock compensation ) ) Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ On June 26, 2012, we affected a 1-10 reverse stock split for our common stock.All share and per share information has been retroactively adjusted to reflect the reverse stock split. The accompanying notes are an integral part of the financial statements. 2 MagneGas Corporation Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenue: Direct costs, metal cutting Operating Expenses: Selling and related expenses General and administration Stock-based compensation Research and development Depreciation and amortization Total Operating Expenses Operating Income (Loss) Other Income and (Expense): Interest ) ) 12 Total Other Income (Expense) ) ) 12 Net Income (Loss) before tax benefit ) Provision for Income Taxes - ) - ) Net Income (Loss) $ ) $ ) $ ) $ ) Net Loss per share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares: Basic and diluted On June 26, 2012, we affected a 1-10 reverse stock split for our common stock.All share and per share information has been retroactively adjusted to reflect the reverse stock split. The accompanying notes are an integral part of the financial statements. 3 MagneGas Corporation Statement of Changes in Stockholders' Equity Additional Unearned Preferred Common Paid in Stock Accumulated Total Shares Amount Shares Amount Capital Comp Deficit Equity Balance at December 31, 2010 $
